Exhibit 10.4

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this "Guaranty") is executed as of March 6, 2006, by
CORNERSTONE BUILDING AND REMODELING, INC., a Florida corporation; FIBER-SEAL
SYSTEMS, L.P., a Texas limited partnership; HOME SOLUTIONS RESTORATION OF
LOUISIANA, INC., a Louisiana corporation; P.W. STEPHENS, INC, a California
corporation; and SOUTHERN EXPOSURE UNLIMITED OF FLORIDA, INC., a Florida
corporation; SE TOPS OF FLORIDA, INC., a Florida corporation; FSS HOLDING CORP.,
a Texas corporation; and SOUTHERN EXPOSURE HOLDINGS, INC., a Florida
corporation, and their permitted successors, and assigns (individually,
"Guarantor" and collectively, the "Guarantors"), whose addresses for notice
purposes are listed on the signature pages of this Guaranty, for the benefit of
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association
("Lender"), and its Affiliates (Lender and its Affiliates, together with their
successors and assigns, herein sometimes collectively called "Beneficiaries"). 
Unless otherwise defined herein, all capitalized terms have the meanings given
to such terms in the Loan Agreement.

INTRODUCTORY PROVISIONS:

A.        Borrower and Lender have, as of even date hereof, executed a Loan
Agreement.

B.         It is expressly understood among Borrower, each Guarantor, and Lender
that the execution and delivery of this Guaranty is a condition precedent to
Lender's obligation to make loans or extend credit under the Loan Agreement and
is an integral part of the transactions contemplated thereby.

C.        Each Guarantor is an Affiliate of Borrower and the extension of credit
to Borrower is a substantial and direct benefit to Guarantor.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each Guarantor hereby guarantees to Beneficiaries the
prompt payment and performance of the Guaranteed Obligations, this Guaranty
being upon the following terms and conditions:

Section 1.                  Definitions.   As used in this Guaranty, the
following terms have the following meanings:

Additional Collateral:  Cash, certificates of deposit, letter of credit rights,
accounts, stocks, bonds or other highly liquid investments acceptable in all
respect to Lender in its sole and absolute discretion.

Affiliates:  When used with respect to any Person, any other Person that,
directly or indirectly, controls or is controlled by or is under common control
with such Person.  For purposes of this definition "control" (including with
correlative meanings, the terms "controlled by" and under "common control
with"), with respect to any Person, means possession, directly or indirectly of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

 

GUARANTY AGREEMENT - Page 1

--------------------------------------------------------------------------------




 

Borrower:  Home Solutions of America, Inc. and without limitation, Borrower's
successors and assigns (regardless of whether such successor or assign is formed
by or results from any merger, consolidation, conversion, sale or transfer of
assets, reorganization, or otherwise) including Borrower as a
debtor-in-possession, and any receiver, trustee, liquidator, conservator,
custodian, or similar party hereafter appointed for Borrower or all or
substantially all of its assets pursuant to any liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Debtor Relief Laws (hereinafter defined) from time to time in effect.

Debtor Relief Laws:  Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts, or
similar laws affecting the rights of creditors.

Dispute:  Any action, dispute, claim or controversy of any kind, whether in
contract or tort, statutory or common law, legal or equitable, now existing or
hereafter arising under or in connection with, or in any way pertaining to, this
Guaranty and each other document, contract and instrument required hereby or now
or hereafter delivered to Lender in connection herewith, or any past, present or
future extensions of credit and other activities, transactions or obligations of
any kind related directly or indirectly to any of the foregoing documents,
including without limitation, any of the foregoing arising in connection with
the exercise of any self-help, ancillary or other remedies pursuant to any of
the foregoing documents.

Guaranteed Indebtedness:  All (i) "Obligations", as defined in the Loan
Documents, including without limitation any and all pre- and post-maturity
interest thereon, including without limitation post-petition interest and
expenses (including attorneys' fees), if the Borrower is the debtor in a
bankruptcy proceeding under the Debtor Relief Laws, whether or not allowed under
any Debtor Relief Law, (ii)  indebtedness, obligations and liabilities of
Borrower to Beneficiaries, or any or some of them, of any kind or character, now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several or joint and
several, and regardless of whether such indebtedness, obligations and
liabilities may, prior to their acquisitions by Beneficiaries, or any or some of
them, be or have been payable to or in favor of a third-party and subsequently
acquired by Beneficiaries, or any or some of them (it being contemplated that
Beneficiaries, or any or some of them, may make such acquisitions from
third-parties), including without limitation all indebtedness, obligations and
liabilities of Borrower to Beneficiaries, or any or some of them, now existing
or hereafter arising by note, draft, acceptance, guaranty, endorsement, letter
of credit, assignment, purchase, overdraft, discount, indemnity agreement or
otherwise, (iii) obligations of Borrower to any Beneficiary under any documents
evidencing, securing, governing and/or pertaining to all or any part of the
indebtedness described in (i) and (ii) above, (iv) costs and expenses incurred
by any Beneficiary in connection with the collection and administration of all
or any part of the indebtedness and obligations described in (i), (ii) and (iii)
above or the protection or preservation of, or realization upon, the collateral
securing all or any part of such indebtedness and obligations, including without
limitation all reasonable attorneys' fees, and (v)  renewals, extensions,
modifications and rearrangements of the indebtedness and obligations described
in (i), (ii), (iii) and (iv) above.

 

GUARANTY AGREEMENT - Page 2

--------------------------------------------------------------------------------




Guaranteed Obligations:  The Guaranteed Indebtedness and the Guaranteed
Performance Obligations.

Guaranteed Performance Obligations:  All of the obligations of Borrower and any
Guarantor under the Loan Documents other than an obligation to pay money.

Loan Agreement:   That certain Loan Agreement dated as of even date herewith, as
renewed, extended, restated, amended, supplemented, waived or replaced from time
to time.

Person:  Any individual, corporation, partnership, joint venture, limited
liability company or partnership (general or limited) association, trust,
unincorporated association, joint stock company, government, municipality,
political subdivision or agency, or other entity.

Section 2.                  Payment.  Each Guarantor hereby unconditionally and
irrevocably guarantees to Beneficiaries the punctual payment when due, whether
by lapse of time, by acceleration of maturity, or otherwise, and at all times
thereafter, of the Guaranteed Indebtedness.  This Guaranty covers the Guaranteed
Indebtedness, whether presently outstanding or arising subsequent to the date
hereof, including all amounts advanced by any Beneficiary in stages or
installments.  The guaranty of each Guarantor as set forth in this Section 2 is
a continuing guaranty of payment and not a guaranty of collection.  Each
Guarantor acknowledges and agrees that such Guarantor may be required to pay and
perform the Guaranteed Indebtedness in full without assistance or support from
Borrower or any other party.  Each Guarantor agrees that if all or any part of
the Guaranteed Indebtedness shall not be punctually paid when due, whether on
the scheduled payment date, by lapse of time, by acceleration of maturity or
otherwise, such Guarantor shall, immediately upon demand by a Beneficiary, pay
the amount due on the Guaranteed Indebtedness to such Beneficiary at
Beneficiary's address as set forth herein.  Such demand(s) may be made at any
time coincident with or after the time for payment of all or part of the
Guaranteed Indebtedness, and may be made from time to time with respect to the
same or different items of Guaranteed Indebtedness.  Such demand shall be made,
given and received in accordance with the notice provisions hereof.

Section 3.                  Performance.  Each Guarantor hereby unconditionally
and irrevocably guarantees to Beneficiaries the timely performance of the
Guaranteed Performance Obligations.  If any of the Guaranteed Performance
Obligations of Borrower are not satisfied or complied with in any respect
whatsoever, and without the necessity of any notice from a Beneficiary to any
Guarantor, such Guarantor agrees to indemnify and hold Beneficiaries harmless
from any and all loss, cost, liability or expense that Beneficiaries may suffer
by any reason of any such non-performance or non-compliance.  The obligations
and liability of each Guarantor under this Section 3 shall not be limited or
restricted by the existence of, or any terms of, the guaranty of payment under
Section 2 of this Guaranty.

GUARANTY AGREEMENT - Page 3

--------------------------------------------------------------------------------




 

Section 4.                  Primary Liability of Guarantors.  

(a)                This Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and performance.  Each Guarantor is and shall be jointly and
severally liable for the payment and performance of the Guaranteed Obligations,
as set forth in this Guaranty, as a primary, and not secondary, obligor.

(b)               In the event of default in payment or performance of the
Guaranteed Obligations, or any part thereof, when such Guaranteed Obligations
become due, whether by its terms, by acceleration, or otherwise, each Guarantor
shall promptly pay the amount due thereon to Beneficiaries without notice or
demand, of any kind or nature, in lawful money of the United States of America
or perform the obligations to be performed hereunder, and it shall not be
necessary for any Beneficiary in order to enforce such payment and performance
by such Guarantor first, or contemporaneously, to institute suit or exhaust
remedies against Borrower or others liable on the Guaranteed Obligations, or to
enforce any rights, remedies, powers, privileges or benefits of any Beneficiary
against any Collateral, any Additional Collateral or any other security or
collateral which shall ever have been given to secure the Guaranteed
Obligations.

(c)                Suit may be brought or demand may be made against all parties
who have signed this Guaranty or any other guaranty in favor of Beneficiaries
covering all or any part of the Guaranteed Obligations, or against any one or
more of them, separately or together, without impairing the rights of any
Beneficiary against any party hereto.  Any time that a Beneficiary is entitled
to exercise its rights or remedies hereunder, such Beneficiary may in its
discretion elect to demand payment and/or performance.  If a Beneficiary elects
to demand performance, it shall at all times thereafter have the right to demand
payment until all of the Guaranteed Obligations have been paid and performed in
full.  If a Beneficiary elects to demand payment, it shall at all times
thereafter have the right to demand performance until all of the Guaranteed
Obligations have been paid and performed in full.

Section 5.                  Other Guaranteed Debt.  If any Guarantor becomes
liable for any indebtedness owing by Borrower to Beneficiaries, or any or some
of them, by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
and remedies hereunder shall be cumulative of any and all other rights and
remedies that Beneficiaries may ever have against such Guarantor.  The exercise
by Beneficiary of any right or remedy hereunder or under any other instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy by such Beneficiary or any other Beneficiary.

GUARANTY AGREEMENT - Page 4

--------------------------------------------------------------------------------




Section 6.                  Subrogation.  Until the Guaranteed Obligations have
been paid, in full, each Guarantor hereby covenants and agrees that it shall not
assert, enforce, or otherwise exercise (a) any right of subrogation to any of
the rights, remedies or liens of Beneficiaries or any other beneficiary against
Borrower or its Affiliates or any other guarantor of the Guaranteed Obligations
or any collateral or other security, or (b) unless such rights are expressly
made subordinate to the Guaranteed Obligations (in form and upon terms
acceptable to Lender) and the rights or remedies of Beneficiaries under this
Guaranty and the Loan Documents, any right of recourse, reimbursement,
contribution, indemnification, or similar right against Borrower or its
Affiliates or any other guarantor of all or any part of the Guaranteed
Obligations.

Section 7.                  Subordinated Debt.  All principal of and interest on
all indebtedness, liabilities, and obligations of Borrower or its Affiliates to
any Guarantor (the "Subordinated Debt") now or hereafter existing, due or to
become due to such Guarantor, or held or to be held by such Guarantor, whether
created directly or acquired by assignment or otherwise, and whether evidenced
by written instrument or not, shall be expressly subordinated to the Guaranteed
Obligations.  Until such time as the Guaranteed Obligations is paid and
performed in full and all commitments to lend under the Loan Documents have
terminated, such Guarantor agrees not to receive or accept any payment from
Borrower with respect to the Subordinated Debt at any time an Event of Default
has occurred and is continuing; and, in the event such Guarantor receives any
payment on the Subordinated Debt in violation of the foregoing, such Guarantor
will hold any such payment in trust for Beneficiaries and forthwith turn it over
to Beneficiaries in the form received, to be applied to the Guaranteed
Obligations.

Section 8.                  Obligations Not to be Diminished.  Each Guarantor
hereby agrees that its obligations under this Guaranty shall not be released,
discharged, diminished, impaired, reduced, or affected for any reason or by the
occurrence of any event, including, without limitation, one or more of the
following events, whether or not with notice to or the consent of such
Guarantor:  (a) the taking or accepting of collateral as security for any or all
of the Guaranteed Obligations or the release, surrender, exchange, or
subordination of any collateral now or hereafter securing any or all of the
Guaranteed Obligations; (b) any partial release of the liability of Borrower,
any Guarantor hereunder, or the full or partial release of any other guarantor
or obligor from liability for any or all of the Guaranteed Obligations; (c) any
disability of Borrower, or the dissolution, insolvency, or bankruptcy of
Borrower, or any other guarantor, or any other party at any time liable for the
payment of any or all of the Guaranteed Obligations; (d) any renewal, extension,
modification, waiver, amendment, or rearrangement of any or all of the
Guaranteed Obligations or any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Obligations; (e)
any adjustment, indulgence, forbearance, waiver, or compromise that may be
granted or given by any Beneficiary to Borrower, any Guarantor, or any other
party ever liable for any or all of the Guaranteed Obligations; (f) any neglect,
delay, omission, failure, or refusal of any Beneficiary to take or prosecute any
action for the collection of any of the Guaranteed Obligations or to foreclose
or take or prosecute any action in connection with any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Obligations; (g) the unenforceability or invalidity of any or all of
the Guaranteed Obligations or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Obligations; (h) any payment by Borrower or any other party to any Beneficiary
is held to constitute a preference under applicable bankruptcy or insolvency law
or if for any other reason any Beneficiary is required to refund any payment or
pay the amount thereof to someone else; (i) the settlement or compromise of any
of the Guaranteed Obligations; (j) the non-perfection of any security interest
or lien securing any or all of the Guaranteed Obligations; (k) any impairment of
any collateral securing any or all of the Guaranteed Obligations; (l) the
failure of any Beneficiary to sell any collateral securing any or all of the
Guaranteed Obligations in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate existence, structure, or
ownership of Borrower; or (n) any other circumstance which might otherwise
constitute a defense available to, or discharge of, Borrower or any Guarantor.

 

 

GUARANTY AGREEMENT - Page 5

--------------------------------------------------------------------------------




 

Section 9.                  Waivers.  Each Guarantor waives (a) any right to
revoke this Guaranty with respect to future indebtedness; (b) any right to
require any Beneficiary to do any of the following before such Guarantor is
obligated to pay the Guaranteed Obligations or before any Beneficiary may
proceed against such Guarantor: (i) sue or exhaust remedies against Borrower and
other guarantors or obligors, (ii) sue on an accrued right of action in respect
of any of the Guaranteed Obligations or bring any other action, exercise any
other right, or exhaust all other remedies, or (iii) enforce rights against
Borrower's assets or the collateral pledged by Borrower to secure the Guaranteed
Obligations; (c) any right relating to the timing, manner, or conduct of such
Beneficiary's enforcement of rights against Borrower's assets or the collateral
pledged by Borrower to secure the Guaranteed Obligations; (d) if such Guarantor
and Borrower (or a third-party) have each pledged assets to secure the
Guaranteed Obligations, any right to require any Beneficiary to proceed first
against the other collateral before proceeding against collateral pledged by
such Guarantor; (e) except as expressly required hereby, promptness, diligence,
notice of any default under the Guaranteed Obligations, notice of acceleration
or intent to accelerate, demand for payment, notice of acceptance of this
Guaranty, presentment, notice of protest, notice of dishonor, notice of the
incurring by Borrower of additional indebtedness, notice of any suit or other
action by any Beneficiary against Borrower or any other Person, any notice to
any party liable for the obligation which is the subject of the suit or action,
and all other notices and demands with respect to the Guaranteed Obligations and
this Guaranty,  (f) each of the foregoing rights or defenses regardless whether
they arise under (i) Section 34.01 et seq. of the Texas Business and Commerce
Code, as amended, (ii) Section 17.001 of the Texas Civil Practice and Remedies
Code, as amended, (iii) Rule 31 of the Texas Rules of Civil Procedure, as
amended, (iv) common law, in equity, under contract, by statute, or otherwise,
and (g) any and all rights under Sections 51.003, 51.004 and 51.005 of the Texas
Property Code, as amended.

Section 10.              Insolvency.  Should any Guarantor become insolvent, or
fail to pay such Guarantor's debts generally as they become due, or voluntarily
seek, consent to, or acquiesce in the benefit or benefits of any Debtor Relief
Law, or become a party to (or be made the subject of) any proceeding provided
for by any Debtor Relief Law (other than as a creditor or claimant) that could
suspend or otherwise adversely affect the rights and remedies of Beneficiaries
granted hereunder, then, in any such event, the Guaranteed Obligations shall be,
as between such Guarantor and Beneficiaries, a fully matured, due, and payable
obligation of such Guarantor to Beneficiaries (without regard to whether
Borrower is then in default under the Loan Agreement or whether the Obligations,
or any part thereof is then due and owing by Borrower to Beneficiaries), payable
in full by such Guarantor to Beneficiaries upon demand, which shall be the
estimated amount owing in respect of the contingent claim created hereunder.

 

 

GUARANTY AGREEMENT - Page 6

--------------------------------------------------------------------------------




Section 11.              Termination.  Each Guarantor's obligations hereunder
shall remain in full force and effect until all commitments to lend under the
Loan Documents have terminated, and the Guaranteed Obligations have been paid in
full.  If at any time any payment of the principal of or interest or any other
amount payable by Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy, or
reorganization of Borrower or otherwise, such Guarantor's obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.

Section 12.              Representations and Warranties.  Each Guarantor
represents and warrants as follows:

(a)                Each Guarantor has the power and authority and legal right to
execute, deliver, and perform its obligations under this Guaranty and this
Guaranty constitutes the legal, valid, and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
limited by bankruptcy, insolvency, or other laws of general application relating
to the enforcement of creditor's rights.

(b)               The execution, delivery, and performance by each Guarantor of
this Guaranty do not and will not violate or conflict with any law, rule, or
regulation or any order, writ, injunction, or decree of any court, governmental
authority or agency, or arbitrator and do not and will not conflict with, result
in a breach of, or constitute a default under, or result in the imposition of
any lien upon any assets of such Guarantor pursuant to the provisions of any
indenture, mortgage, deed of trust, security agreement, franchise, permit,
license, or other instrument or agreement to which such Guarantor or its
properties are bound.

(c)                No authorization, approval, or consent of, and no filing or
registration with, any court, governmental authority, or third party is
necessary for the execution, delivery, or performance by any Guarantor of this
Guaranty or the validity or enforceability thereof.

(d)               Each Guarantor has, independently and without reliance upon
any Beneficiary and based upon such documents and information as such Guarantor
has deemed appropriate, made its own analysis and decision to enter into this
Guaranty, and such Guarantor has adequate means to obtain from Borrower on a
continuing basis information concerning the financial condition and assets of
Borrower, and such Guarantor is not relying upon any Beneficiary to provide (and
no Beneficiary shall have duty to provide) any such information to such
Guarantor either now or in the future.

(e)                The value of the consideration received and to be received by
each Guarantor is reasonably worth at least as much as the liability and
obligation of such Guarantor hereunder, and such liability and obligation may
reasonably be expected to benefit such Guarantor directly or indirectly.

Section 13.              Covenants.  So long as this Guaranty remains in full
force and effect, each Guarantor shall, unless Beneficiaries shall otherwise
consent in writing:

GUARANTY AGREEMENT - Page 7

--------------------------------------------------------------------------------




(a)                Furnish to Beneficiaries as soon as available, and in any
event within 150 days after the end of each fiscal year of each Guarantor,
beginning with the fiscal year ending December 31, 2004, in such detail as
required by Beneficiaries, (i) a copy of the financial statements of such
Guarantor for such fiscal year and (ii) a certificate of such Guarantor to
Beneficiaries (A) stating that no Default or Event of Default has occurred and
is continuing, or if in such Guarantor's opinion a Default or an Event of
Default has occurred and is continuing, a statement as to the nature thereof and
(B) disclosing and certifying as to all material changes in such Guarantor's
debt or net worth or otherwise certifying that there has been no material change
in such Guarantor's personal debt or net worth since the previous financial
statement delivered to Beneficiaries; and

(b)               Furnish to Beneficiaries written notice of the occurrence of
any Default or Event of Default promptly upon obtaining knowledge thereof.

(c)                Furnish to Beneficiaries such additional information
concerning any Guarantor as Beneficiaries may reasonably request.

Section 14.              No Fraudulent Transfer.  It is the intention of each
Guarantor and Beneficiaries that the amount of the Guaranteed Obligations
guaranteed by such Guarantor by this Guaranty shall be in, but not in excess of,
the maximum amount permitted by fraudulent conveyance, fraudulent transfer, or
similar laws applicable to such Guarantor.  Accordingly, notwithstanding
anything to the contrary contained in this Guaranty or any other agreement or
instrument executed in connection with the payment of any of the Guaranteed
Obligations, the amount of the Guaranteed Obligations guaranteed by such
Guarantor by this Guaranty shall be limited to that amount which after giving
effect thereto would not (a) render such Guarantor insolvent, (b) result in the
fair saleable value of the assets of such Guarantor being less than the amount
required to pay its debts and other liabilities (including contingent
liabilities) as they mature, or (c) leave such Guarantor with unreasonably small
capital to carry out its business as now conducted and as proposed to be
conducted, including its capital needs, as such concepts described in clauses
(a), (b) and (c) of this Section 14,  are determined under applicable law, if
the obligations of such Guarantor hereunder would otherwise be set aside,
terminated, annulled or avoided for such reason by a court of competent
jurisdiction in a proceeding actually pending before such court.  For purposes
of this Guaranty, the term "applicable law" means as to each Guarantor each
statute, law, ordinance, regulation, order, judgment, injunction or decree of
the United States or any state or commonwealth, any municipality, any foreign
country, or any territory, possession or tribunal applicable to such Guarantor.

Section 15.              Successors and Assigns.  This Guaranty is for the
benefit of Beneficiaries and their successors and assigns, and, in the event of
an assignment of the Guaranteed Obligations in accordance with the provisions of
the Loan Agreement, or any part thereof, the rights and remedies hereunder, to
the extent applicable to the indebtedness so assigned, may be transferred with
such indebtedness.  This Guaranty is binding on each Guarantor, and its
successors and permitted assigns; provided that, any Guarantor may not assign
its obligations under this Guaranty without obtaining the prior written consent
of Beneficiaries, and any assignment purported to be made without the prior
written consent of Beneficiaries shall be null and void.

 

GUARANTY AGREEMENT - Page 8

--------------------------------------------------------------------------------




Section 16.              Loan Agreement.  The Loan Agreement, and all of the
terms thereof, are incorporated herein by reference, the same as if stated
verbatim herein, and each Guarantor agrees that Beneficiaries may exercise any
and all rights granted to it under the Loan Agreement and the other Loan
Documents without affecting the validity or enforceability of this Guaranty.

Section 17.              Amendments.  No amendment or waiver of any provision
herein nor consent to any departure therefrom by any Guarantor shall be
effective unless the same shall be in writing and signed by Beneficiaries, and
then, such amendment, waiver, or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 18.              Setoff Rights.  If any Event of Default shall occur and
be continuing, Beneficiaries shall have the right to set off and apply against
this Guaranty or the Guaranteed Obligations or both, at any time and without
notice to any Guarantor, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from any Beneficiary to any Guarantor whether or not the Guaranteed Obligations
is then due and irrespective of whether or not such Beneficiary shall have made
any demand under this Guaranty.  As security for this Guaranty and the
Guaranteed Obligations, each Guarantor hereby grants Beneficiaries a security
interest in all money, instruments, certificates of deposit, and other property
of such Guarantor now or hereafter held by Beneficiaries, including, without
limitation, property held in safekeeping.  In addition to Beneficiaries' right
of setoff and as further security for this Guaranty and the Guaranteed
Obligations, each Guarantor hereby grants Beneficiaries a security interest in
all deposits (general or special, time or demand, provisional or final) and all
other accounts of such Guarantor now or hereafter on deposit with or held by
Beneficiaries or any or some of them and all other sums at any time credited by
or owing from each Beneficiary to such Guarantor.  The rights and remedies of
Beneficiaries hereunder are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which Beneficiaries may have.

Section 19.              Time of Essence.  Time shall be of the essence in this
Guaranty Agreement with respect to all obligations of each Guarantor hereunder.

Section 20.              Governing Law. This Guaranty is executed and delivered
as an incident to a lending transaction negotiated and consummated in Dallas
County, Texas, and shall be governed by and construed in accordance with the
laws of the State of Texas.  Borrower, for itself and its successors and
assigns, hereby irrevocably (a) submits to the nonexclusive jurisdiction of the
state and federal courts in Texas, (b) waives, to the fullest extent permitted
by law, and objection that it may now or in the future have to the laying of
venue of any litigation arising out of or in connection with any Loan Document
brought in the District Court of Dallas County, Texas, or in the United States
District Court for the Northern District of Texas, (c) waives any objection it
may now or hereafter have as to the venue of any such action or proceeding
brought in such court or that such court is an inconvenient forum, and
(d) agrees that any legal proceeding against any party to this Guaranty arising
out of or in connection with this Guaranty may be brought in one of the
foregoing courts.  Borrower agrees that service of process upon it may be made
by certified or registered mail, return receipt requested, at its address
specified herein.  Nothing herein shall affect the right of Beneficiaries to
serve process in any other manner permitted by law or shall limit the right of
Beneficiaries to bring any action or proceeding against any Guarantor or with
respect to any of such Guarantor's property in courts in other jurisdictions. 
The scope of each of the foregoing waivers is intended to be all encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including, without limitation, contract
claims, tort claims, breach of duty claims, and all other common law and
statutory claims.  Each Guarantor acknowledges that these waivers are a material
inducement to Lender's agreement to enter into agreements and obligations
evidenced by the Loan Agreement, that Lender and each other Beneficiary has
already relied on these waivers and will continue to rely on each of these
waivers in related future dealings.  The waivers in this section are
irrevocable, meaning that they may not be modified either orally or in writing,
and these waivers apply to any future renewals, extensions, amendments,
modifications, or replacements in respect of the documents related in any manner
to the transactions evidenced by the Loan Agreement. 

GUARANTY AGREEMENT - Page 9

--------------------------------------------------------------------------------




 

Section 21.              Counterparts.  This Guaranty may be executed in
multiple counterparts, each of which, for all purposes, shall be deemed an
original, and all of which taken together shall constitute but one and the same
instrument.

Section 22.              Waiver Of Right To Trial By Jury.  EACH GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS
GUARANTY OR ANY OF THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY ANY
BENEFICIARY IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS
GUARANTY OR THE OTHER LOAN DOCUMENTS.

Section 23.              No Oral Agreements.  THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 24.              Lender acts for Beneficiaries.  Lender shall (absent
written notification by a Beneficiary to the contrary) act for all Beneficiaries
for the purposes of making demands hereunder, obtaining information, amending or
waiving provisions hereof and otherwise taking action on behalf of the
Beneficiaries, and (absent written notice to the contrary) Guarantor shall be
entitled to rely on the authority of Lender to act for all Beneficiaries without
further investigation.

Upon the execution and delivery by any Person of a guaranty agreement supplement
in substantially the form of Exhibit A attached hereto (each a "Guaranty
Agreement Supplement"), such Person shall be and become a Guarantor hereunder
and each reference in this Agreement and other Loan Documents to "Guarantor"
shall also mean and be a reference to such Person.

Remainder of page intentionally left blank.
Signature page to follow.

GUARANTY AGREEMENT - Page 10

--------------------------------------------------------------------------------




EXECUTED as of the first date herein set forth.

 

GUARANTORS:

CORNERSTONE BUILDING AND
REMODELING, INC.


By:                                                                      
             Name:
             Title:

Address for Notices:
1500 Dragon Street, Suite B
Dallas, Texas  75207
Attn:  Rick O'Brien



FIBER-SEAL SYSTEMS, L.P.


By:        FSS Holding Corp.,
             its general partner

             By:                                                                                       
             Name:
             Title:

Address for Notices:
1500 Dragon Street, Suite B
Dallas, Texas  75207
Attn:  Rick O'Brien



HOME SOLUTIONS RESTORATION OF LOUISIANA, INC.


By:                                                                                                      
            Name:
            Title:

Address for Notices:
1500 Dragon Street, Suite B
Dallas, Texas  75207
Attn:  Rick O'Brien

 

GUARANTY AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




P.W. STEPHENS, INC.


By:                                                                              
            Name:
            Title:

Address for Notices:
1500 Dragon Street, Suite B
Dallas, Texas  75207
Attn:  Rick O'Brien



SOUTHERN EXPOSURE UNLIMITED OF FLORIDA, INC.


By:                                                                              
            Name:
            Title:

Address for Notices:
1500 Dragon Street, Suite B
Dallas, Texas  75207
Attn:  Rick O'Brien



SE TOPS OF FLORIDA, INC.


By:                                                                              
            Name:
            Title:

Address for Notices:
1500 Dragon Street, Suite B
Dallas, Texas  75207
Attn:  Rick O'Brien
 

 

GUARANTY AGREEMENT
SIGNATURE PAGE

 

--------------------------------------------------------------------------------



FSS HOLDING CORP.


By:                                                                              
            Name:
            Title:

Address for Notices:
1500 Dragon Street, Suite B
Dallas, Texas  75207
Attn:  Rick O'Brien



SOUTHERN EXPOSURE HOLDINGS, INC.


By:                                                                              
            Name:
            Title:

Address for Notices:
1500 Dragon Street, Suite B
Dallas, Texas  75207
Attn:  Rick O'Brien

 

GUARANTY AGREEMENT
SIGNATURE PAGE

 

--------------------------------------------------------------------------------